300 N.W.2d 1 (1980)
In re the Marriage of Georgianna R. STEVENS, Petitioner, Appellant,
v.
Danny H. STEVENS, respondent.
No. 51132.
Supreme Court of Minnesota.
December 26, 1980.
Skaar & McCullough, Minneapolis, for petitioner, appellant.
Phillip Gainsley, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
SHERAN, Chief Justice.
This case presents an appeal from a judgment of the Hennepin County District Court dissolving the parties' marriage and ordering a property settlement. Among the assets owned by each of the parties was a house in Hennepin County which the parties held in joint tenancy. The trial court gave the respondent sole title to this property, free and clear of any interest held by the petitioner, and it ordered the petitioner to make and deliver a quitclaim deed to the respondent conveying her interest in the premises to him. The trial court is accorded broad discretion in dividing property on dissolution of a marriage, and its decision will not be overturned on appeal except for a clear abuse of discretion. Bogen v. Bogen, 261 N.W.2d 606 (Minn.1977). Since the trial court's disposition of the house under the facts of this case was not a clear abuse of its discretion, we affirm this part of the lower court's judgment.
The record also indicates that the parties jointly executed an unsecured promissory note in the amount of $20,000 to National City Bank, Minneapolis, shortly before their purchase of the house. The record indicates that the proceeds of this loan were used, at least in part, to make a downpayment on the property and that part of this loan remains unpaid. Since the trial court's judgment granted the respondent sole title to the property, it is not just and equitable to hold the petitioner jointly liable on this note. We therefore remand on this issue so the lower court can take appropriate action consistent with this opinion.
Affirmed in part; remanded in part.